STONE, J.
The contract in the present case was oral, entered into in the month of December, 1857, by which the plaintiff bound himself to serve the defendant in the capacity of overseer, for and during the year 1858. By the very terms of the contract, it was not to be completely performed within one year from the making thereof. So long as the contract remained executory, uo action could be predicated upon it for its breach or nonperformance. — Code, §1551, subd. 1; Browne on Stat. Frauds, 292; Chitty on Contr. 67-8; Crommelin v. Thiess, 31 Ala. 412; Boydell v Drummond, 11 East, 142, 155; Drummond v. Burrell, 13 Wendell, 307; Craig v. Vanpelt, 3 A. K. Mar. 489; Philbrook v. Belknap, 6 Vermont, 383.
The ruling of the circuit court is correct, and it3 judgment is affirmed.